Opinion issued September 22, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-16-00601-CV
                           ———————————
  PAMELA OZUEH, CHUKWUEMEKA IFEJI, AND ALL OCCUPANTS,
                      Appellants
                                       V.
                            ABERDEEN, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1079868


                         MEMORANDUM OPINION

      Appellants, Pamela Ozueh, Chukwuemeka Ifeji, and All Occupants, timely

filed a notice of appeal of the trial court’s judgment signed on July 19, 2016. On
August 1, 2016, the trial court signed an order granting a motion for new trial. We

dismiss the appeal.

        Generally, appeals may be taken only from final judgments. Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When the trial court grants a motion

for new trial, the case is reinstated on the trial court’s docket and will proceed to trial

as though no trial had been previously conducted. Wilkins v. Methodist Health Care

Sys., 160 S.W.3d 559, 563 (Tex. 2005) (citations omitted). The granting of a new

trial renders the appeal moot, and this Court lacks jurisdiction over the appeal. See

In re W.B.B., No. 05-16-00147-CV, 2016 WL 1320804, at *1 (Tex. App.—Dallas

Apr. 5, 2016, no pet.) (mem. op.); Galvan v. Harris Cty., No. 01-09-00884-CV, 2011
WL 345677, at *1 (Tex. App.—Houston [1st Dist.] Jan. 31, 2011, no pet.) (mem.

op.).

        On August 18, 2016, we notified appellants of our intent to dismiss the appeal

for want of jurisdiction, unless by August 29, 2016, they responded and provided an

explanation supported by authority to show that this Court has jurisdiction over the

appeal. See TEX. R. APP. P. 42.3(a). Appellants have not responded.

        Because the trial court has granted a new trial, we dismiss the appeal for lack

of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any pending motions

as moot.




                                            2
                                 PER CURIAM


Panel consists of Justices Bland, Massengale, and Lloyd.




                                        3